ORIGINAL                        •
         Case 4:18-cr-00239-A Document 53 Filed 11/19/18


                            IN THE UNITED STATES DISTRICT doURT 1
                                                                     •
                                                                  Page 1 of 2 PageID 130

                                                                     i       r--·
                                                                                              I   OF Tf:\... ::




                            FOR THE NORTHERN DISTRICT OF i~'L,
                                    FORT WORTH DIVISION '([}!,!
                                                                                          '       -~·

    UNITEDSTATESOFAMERICA
                                                                     . ~714
                                                                     ;              --!
                                                                                                        ".! .. i
                                                                                                         ---




    v.                                                        No. 4:18-CR-239-A

    SONIA CANTU (02)

                               GOVERNMENT'S NOTICE REGARDING
                                ACCEPTANCE OF RESPONSIBILITY

             If the Court determines that defendant Sonia Cantu is entitled to a reduction for

    Acceptance of Responsibility, and that her offense level is 16 or greater, the government

    moves that the defendant receive an additional third-point reduction for Acceptance of

    Responsibility, pursuant to USSG § 3E1.1(b). The defendant has assisted authorities in

    the investigation or prosecution of her own misconduct by timely notifying authorities of

    her intention to enter a plea of guilty, thereby permitting the government to avoid

    preparing for trial and permitting the government and the court to allocate their resources

    efficiently.




    Acceptance of Responsibility - Page 1
                            •
  Case 4:18-cr-00239-A Document 53 Filed 11/19/18
                                                              •
                                                           Page 2 of 2 PageID 131


                                          Respectfully submitted,

                                          ERIN NEALY COX
                                          UNITED STATES ATTORNEY



                                          L::IJJtBJ
                                          Assistant United States Attorney
                                          Massachusetts State Bar No. 687739
                                          Burnett Plaza, Suite 1700
                                          80 1 Cherry Street, Unit #4
                                          Fort Worth, Texas, 76102
                                          Telephone: 817-252-5200
                                          Facsimile: 817-252-5455


                                  CERTIFICATE OF SERVICE

       I hereby certify that on               , the foregoing Government's Notice
Regarding Acceptance of Responsibility was served by first class mail to William Biggs
at 115 West 2"d Street, Suite 202, Fort Worth~for defendant.



                                          LAURA G. MONTES
                                          Assistant United States Attorney




Acceptance of Responsibility - Page 2
